COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of J.A.M.V., aka J.A.M., a Child

Appellate case number:    01-13-00681-CV

Trial court case number: 2012-04355J

Trial court:              313th District Court of Harris County

       Appellant’s court-appointed counsel filed a brief concluding that the above-referenced
appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).
Counsel, however, has not filed a motion to withdraw from representation.
        If appointed counsel believes that an appeal is frivolous, counsel must request permission
to withdraw. See id.; see also In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.]
2003, no pet.) (holding procedures set forth in Anders apply to appeal from termination of
parental rights when counsel concludes that there are no arguable issues to assert on appeal). An
Anders brief must accompany a motion to withdraw, neither the brief nor the motion may be
filed on its own. See id.; In re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim. App. 2008).
       Accordingly, we order appellant’s appointed counsel, Donald M. Crane, to file with the
Clerk of this Court within 10 days of the date of this order a motion to withdraw that complies
with Texas Rules of Appellate Procedure 6.5, 9, and 10. See TEX. R. APP. P. 6.5, 9, 10;
Schulman, 252 S.W.3d at 410, 412.
       It is so ORDERED.


Judge’s signature:/s/ Jim Sharp
                    Acting individually      Acting for the Court


Date: November 21, 2013